Citation Nr: 1210371	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for type II diabetes mellitus (to include as due to herbicide exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1968.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 2006 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  At the hearing the Veteran submitted additional evidence with a waiver of RO consideration.  His claims file is now in the jurisdiction of the Chicago, Illinois RO.

The Board denied the diabetes mellitus claim in a January 2011 decision.  The Veteran appealed that decision to the Court.  In October 2011, the Court issued an order that vacated the January 2011 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a Joint Motion for Remand (Joint Motion) by the parties.  Additional evidence, primarily non-relevant treatment records dated from 1979 to 1981, was received by the Board in January 2012.  In February 2012 the Veteran filed a waiver of RO consideration of the evidence received in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has type 2 diabetes mellitus as a result of exposure to Agent Orange in Vietnam.  He asserts that he went ashore in Danang, Vietnam as the driver for Captain Welander, the captain of his ship, the USS Fox, in 1967.  He reported that the USS Fox docked in Danang sometime between the spring of 1967, when the USS Fox departed San Diego, and December 1967 when the USS Fox returned to the United States.  He also reported that Captain Welander is deceased.  He has provided a copy of a military driver's license in his name issued in June 1967 at "PWC [Public Works Center] Pearl [Harbor]."

The Veteran's service personnel records document that he served on the USS Fox (DLG-33) from September 1966 to August 1968 and that Captain Welander was the ship's captain in 1967.  Neither the service personnel records nor the service treatment records affirmatively show that the Veteran set foot on Vietnamese soil.  These records also fail to show that the USS Fox was ever docked in Danang.

The Joint Motion observes that there was not an adequate explanation in the 2011 Board decision as to whether VA complied with its duty to assist the Veteran develop his claim in compliance with Veterans Benefits Administration's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.28.  That manual provision provides that where a Veteran has identified a sixty-day time period for his ship's alleged docking, but he cannot produce evidence to concede that he set foot on land, the RO is required to submit a request to the JSRRC to verify the Veteran's allegations.  The Joint Motion noted that it did not appear that the RO ever requested that the Veteran provide a time frame in which the USS Fox docked in Danang or attempted to confirm his allegations through JSRRC.  It is noted, however, that the Veteran was contacted telephonically by RO personnel in August 2010 in an attempt to get a better understanding of his contentions and at that time the Veteran reported that he was in Danang in 1967 sometime between the spring of that year and the end of that year.  See August 17, 2010 report of contact.  As the Joint Motion has been endorsed by the Court's October 2011 Order, development to corroborate the alleged exposure to Agent Orange is necessary.

Accordingly, the case is REMANDED for the following action:

1. In accordance with the instructions noted in the Joint Motion, undertake additional development to verify whether the Veteran served in Vietnam.  The RO should specifically attempt to verify the claimed docking of the USS Fox in Danang between spring 1967 and December 1967 with the JSRRC and/or research the deck logs (apparently located at the National Archives and Records Administration) of the USS Fox for this time period. 

If any additional information from the Veteran is needed to process such request, (i.e., if he needs to provide a 60-day time frame for his ship's alleged docking) he should be informed of why his previously submitted information is insufficient and advised specifically what additional information is needed.

If any of the records requested are unavailable, the scope of the search for the records and the reason for their unavailability must be explained for the record.  

2. Then the file should be reviewed to ensure that all development ordered herein is completed, and any additional development suggested by the results of the development requested above (to include a VA examination, if indicated) should be undertaken.  Then, re-adjudicate the matter of service connection for type 2 diabetes mellitus based on Agent Orange exposure.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


